DETAILED ACTION
Allowable Subject Matter

Claim(s) 1, 3-4, 6-7 ,9-10, 12-15 and 17 allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, Chuang et al (US 2018/0070110), teaches a method of decoding a bitstream by an electronic device, the method comprising: receiving an image frame of the bitstream; determining a block unit from the received image frame; determining a split line of the block unit; receiving first motion information and second motion information from a candidate list to reconstruct the block unit, wherein the first motion information includes a first list flag for selecting a first reference frame and the second motion information includes a second list flag for selecting a second reference frame; determining a sub-block in the block unit; determining whether the sub-block is included in a specific one of a plurality of block regions separated based on the split line, wherein the specific one of the plurality of block regions covers the split line; comparing the first list flag with the second list flag when the sub-block is included in the specific one of the plurality of block regions; and reconstructing a following block based on the stored motion information when the following block is reconstructed based on the sub-block.  However, the closest prior art does not teach storing a predefined one of the first motion information and the second motion information as a stored motion information for the sub-block without checking whether the first reference frame and the second reference frame are included in a specific one of a plurality of reference lists indicated by a specific one of a plurality of flag values different from the first list flag and the second list .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445. The examiner can normally be reached 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487